Title: To George Washington from Daniel Morgan, 30 September 1784
From: Morgan, Daniel
To: Washington, George



Dr Sir
30th Septr 1784

I was Honored with your letter Enclosing an accompt against David Keneday. He had drawn every Shilling from me Long since, and I fear the debt is in a bad way. However I have kept the accompt & order, and If I can get by any barter or turn over so much in my hands I will secure it for you, and shall at the same time be happy to have it in my power to serve you and shall in future think myself Honored by any commands you chose to lay upon me. I have the honor to be with great regard your obedt Hble servt

Danl Morgan

